Title: Thomas Jefferson to Henry Flood, 8 September 1813
From: Jefferson, Thomas
To: Flood, Henry


          Dear Sir

Poplar
Forest Sep. 8.
13.
          I am
very much indebted to you for helping my cart on with the loan of a wheel. my
people set out this morning and I hope will return it safe. but I must beg the
additional favor of you to have their broken one repaired. I think there is a
wheelwright at
your neighbor
Swiney’s.
in
the mean time they will have to ask quarters of you. according to present
appearances
I think I
can get away on
Saturday morning, ask a
dinner of you,
and
a bed
at mr
Noah
Flood’s.
accept the assurance of my great esteem &
respect.
          Th:
            Jefferson
        